UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): July 20, 2016 RERAISE GAMING CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-1079974 46-3787845 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1980 Festival Plaza Drive Suite 530 Las Vegas, Nevada 89135 (Address of principal executive offices, including zip code) (702) 463-8880 (Registrant's telephone number, including area code) Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Section 5 – Corporate Governance and Management Item 5.03 Amendments to Articles of Incorporation or Bylaws: Change in Fiscal Year. On July 20, 2016, we filed a certificate of amendment to our articles of incorporation with the Nevada Secretary of State to change our name to “Star Ally Inc.”This amendment was unanimously approved by our board of directors on July 8, 2016., stockholders holding a majority of our voting power took action by written consent approving an amendment to our articles of incorporation to change the name of the company to a name to be determined by the board of directors in its sole discretion, and, and authorized the Board of Directors to file the Amendment upon a determination and resolution of the Board of Directors of such new corporate name. We have requested a new symbol from FINRA in connection with the recent name change and as of the date of this report, we have not received the new symbol from FINRA.We will provide an update upon assignment of the new symbol from FINRA. ITEM 8.01 OTHER EVENTS The Company is processing the Name Change with the Financial Industry Regulatory Authority (FINRA) and is working to obtain a new quotation symbol on OTCQB. The Company will not be issuing new stock certificates to reflect the Name Change unless and until a stock transfer or other event occurs that necessitates a new stock certificate; no further action is required to be taken by any stockholder. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits Exhibit Number Description Certificate of Amendment to Articles of Incorporation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RERAISE GAMING CORPORATION By: /s/ Andy Kim Title: Chief Executive Officer Dated: July 20, 2016
